 


109 HR 5953 IH: To provide for the establishment of the Commission for the Deployment of Hydrogen and Fuel Cells, and for other purposes.
U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5953 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2006 
Mr. Wynn (for himself, Mrs. Bono, Mr. Dent, Mr. Terry, Mr. Calvert, Mr. Buyer, Mr. Inglis of South Carolina, Mr. Rush, Mr. Meehan, Mr. Ross, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the establishment of the Commission for the Deployment of Hydrogen and Fuel Cells, and for other purposes. 
 
 
1.EstablishmentThere is established a commission to be known as the Commission for the Deployment of Hydrogen and Fuel Cells (in this Act referred to as the Commission). 
2.Duties of CommissionThe Commission shall develop a strategic plan that identifies the best methods available to marshal the resources of the Federal Government, State governments, local governments, the private sector, and academia to achieve the mass commercialization of hydrogen as an energy source for stationary fuel cells and vehicle fuel cells at the soonest possible date. Such plan shall take into account actions previously taken by the Federal Government, State governments, local governments, the private sector, and academia. The Commission shall also examine ways to ensure that the United States can use all available feedstocks for hydrogen production, and shall make recommendations for an appropriate entity to monitor ongoing progress in implementing the strategic plan. 
3.Membership 
(a)Number and appointmentThe Commission shall be composed of 8 members appointed as follows: 
(1)2 members appointed by the Speaker of the House of Representatives. 
(2)2 members appointed by the minority leader of the House of Representatives. 
(3)2 members appointed by the majority leader of the Senate. 
(4)2 members appointed by the minority leader of the Senate. 
(b)QualificationsIndividuals appointed under subsection (a) shall have at least 5 years of professional-level experience in science, technology, engineering, or public policy. The appointing officials shall coordinate their appointments so as to ensure that the Commission has a diverse range of such experience. Individuals appointed under subsection (a) may include any former Federal employees. 
(c)Appointment dateAppointments under subsection (a) shall be made not later than 2 months after the date of enactment of this Act. 
(d)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(e)Basic pay 
(1)Rates of payMembers shall each be paid at a rate not to exceed the daily rate of basic pay for level V of the Executive Schedule for each day (including travel time) during which they are engaged in the actual performance of duties vested in the Commission. 
(2)Prohibition of compensation of Federal employeesMembers of the Commission who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Commission. 
(f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(g)QuorumFive members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(h)Chairperson; Vice ChairpersonThe Chairperson and Vice Chairperson of the Commission shall be elected by the members. The Vice Chairperson shall be a member of the Commission appointed by an appointing official of a different political party than the official who appointed the Chairperson to the Commission. 
4.Staff of Commission; experts and consultants 
(a)StaffSubject to rules prescribed by the Commission, the Commission may appoint and fix the pay of personnel as it considers appropriate, including any former Federal employee. 
(b)Applicability of certain civil service lawsThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(c)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(d)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
5.Powers of Commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it. 
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson or Vice Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(f)Subpoena power 
(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States. 
(2)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. 
(4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found. 
6.ReportThe Commission shall transmit a report to the Congress not later than 8 months after the date of enactment of this Act. The report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for legislation, administrative actions, and such other actions as the Commission considers appropriate. 
 
